Citation Nr: 0636777	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-13 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 through 
March 1972.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


FINDINGS OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.126, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with the notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for and increased.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in March 2003, (prior to the May 2003 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records, VA outpatient reports, and private medical records 
have been obtained.  The veteran was also provided with a VA 
PTSD examination.  Additionally, the veteran submitted a lay 
statement from his girlfriend regarding his condition.  

The Board notes that the veteran's representative in his 
informal hearing presentation argues that another VA 
examination is warranted based simply on the passage of time.  
The Board has reviewed the examination report of record and 
finds that it is adequate for rating purposes.  There is no 
indication in the file that the veteran's condition has 
increased in severity since the 2003 VA examination report.  
The subsequent outpatient treatment reports are consistent 
with the findings noted on the 2003 VA examination report.  
As such, the Board finds that the record, as it stands, 
adequately portrays the current level of severity of the 
veteran's service-connected PTSD.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


History

In a July 2002 rating decision, the RO granted service 
connection for PTSD, and assigned a rating of 30 percent, 
effective January 22, 2002.  The veteran submitted a claim 
for an increase in January 30, 2003.  By a rating decision 
dated May 2003, the RO granted the veteran a 50 percent 
rating, effective January 30, 2003.  The veteran appealed the 
grant of this increased rating.  

The veteran was afforded a VA examination in July 2002, in 
conjunction with his claim for service connection for PTSD.  
The veteran reported experiencing nightmares two to three 
times per week, from which he would often wake up thrashing 
and kicking.  He also reported sleep anxiety before going to 
sleep at night.  The examiner noted that the veteran's affect 
was stable but somewhat decreased in range and intensity.  
The veteran denied any suicidal or homicidal ideations, and 
any other problems with impulse control.  There were no 
findings of delusions, hallucinations, or cognitive 
preoccupations beyond that associated with PTSD reactions.  
The examiner noted that the veteran's thought processes were 
logical and goal-directed, and that his judgment and insight 
were good.  The examiner provided a diagnosis of PTSD and 
assigned a (global assessment of functioning (GAF) score of 
55.

The veteran submitted private medical records, dated May 2002 
though January 2003, that reveal treatment for PTSD.  A 
treatment note dated July 2002 notes weekly nightmares.  In a 
note dated January 2003, the doctor opined that the veteran 
deserved a rating higher than his 30 percent rating for his 
PTSD.  

A VA examination dated April 2003 revealed that the veteran 
reported an increase in frequency and severity of symptoms, 
particularly an increase in nightmares and loss of temper.  
He stated he experienced nightmares three to four times per 
week.  The veteran also stated that he had a girlfriend of 13 
years, and a son, but had very few other friends.  He did 
report that he played the guitar and maintained contact with 
some of his musician friends.  The veteran denied significant 
difficulties with violence and indicated that when he woke up 
from nightmares could be assaultive towards his girlfriend.  
The examiner believed this was not a conscious reaction.  The 
veteran also complained of short term memory loss.  Mental 
examination revealed extremely poor eye contact, speech to be 
normal articulation and amplitude, but that the veteran spoke 
at a very rapid rate.  He was alert and oriented in all three 
spheres.  The veteran's affect demonstrated a wide range and 
intensity and he had some difficulty of a stable affect, but 
overall, the veteran's affect was appropriate and matched his 
self-reported mood.  The veteran's thought process 
demonstrated a rapid rate of flow, with occasional difficulty 
in coherence and logic.  Many of the veteran's associations 
are perseverative in nature, resulting in occasionally 
inappropriate thought content.  This was the only impairment 
of thought processes or communication noted.  

The examiner indicated that the veteran did not experience 
overt delusions or hallucinations, although he did 
occasionally have dissociative flashback experiences.  The 
veteran denied any suicidal of homicidal thoughts, ideations, 
plans or intent and demonstrated ability to maintain minimal 
personal hygiene and other basic activities of living.  While 
the examiner did not note any obsessive or ritualistic 
behaviors that would interfere with routine activities, he 
did note obsessive thinking about combat experiences.  The 
examiner also stated that the veteran experienced panic 
attacks on a fairly regular basis, with an agoraphobic 
component, that increased with stress.  Overall, the examiner 
stated that PTSD worsened since the last evaluation with the 
veteran's greatest difficulties have been depressed mood, 
depression, anxiety, increased difficulty with impulse 
control (loss of temper with his girlfriend and their son), 
and worsened sleep impairment.  The examiner provided a 
diagnosis of chronic PTSD, and assigned a GAF score of 49.

VA outpatient records dated March 2003 through February 2004 
reveal that the veteran is followed for treatment for PTSD 
and that the veteran attends group PTSD meetings as well as 
anger management counseling.    

Additionally the veteran submitted a statement from his 
girlfriend, dated March 2003, describing the veteran's 
symptoms.  She stated that his nightmares, anger control, and 
sleeping habits had become increasingly severe.  She also 
indicated that the veteran's stress level had recently 
increased due to her illness.


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2006).  
When evaluating the level of disability from a mental 
disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006), PTSD is 
rated under the General Rating Formula for Mental Disorders.  
To warrant an evaluation of 100 percent, there must be total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The veteran's PTSD is currently rated as 50 percent 
disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  After careful review of the medical evidence in 
light of the above-noted criteria, the Board finds that since 
the effective date of the grant of the increased rating for 
PTSD, the symptoms associated with the veteran's PTSD have 
been consistent with the criteria for no more than the 
currently assigned 50 percent rating.

The medical evidence of record shows that the veteran's PTSD 
has been characterized primarily by depressed mood, 
depression, anxiety, increased difficulty with impulse 
control (loss of temper with his girlfriend and their son), 
and worsened sleep impairment.  The veteran reported 
experiencing nightmares three to four times per week.  Mental 
examination revealed extremely poor eye contact, speech to be 
at a very rapid rate but otherwise normal, some difficulty 
with a stable affect, normal thought process with occasional 
difficulty in coherence and logic, and normal communication 
and thought processes, with the exception of occasional 
inappropriate thought content due to associations that were 
perseverative in nature.

There was no evidence of delusions or hallucinations, nor 
suicidal or homicidal, thoughts, ideation, plans or intent.  
The veteran demonstrated an ability to maintain minimal 
personal hygiene and other basic activities for living.  The 
veteran also lived with his girlfriend and son, as well as 
reported maintaining relationships with a few musician 
friends.  While the examiner noted obsessive thinking about 
Vietnam, he believed this did not interfere with routine 
activities.  Additionally, the examiner noted panic attacks 
on a fairly regular basis, but there was no evidence of near-
continuous panic attacks affecting the veteran's ability to 
function independently. 

The Board also notes that the GAF score assigned in April 
2003, alone does not provide a basis for the assignment of 
any higher disability rating for PTSD.  According to the 
Fourth Edition of American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF score is a scale reflecting psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illnesses.  The GAF score and the 
interpretation of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the percentage rating issue; rather, it 
must be considered in light of the actual symptoms of a 
psychiatric disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, a GAF score of 49 was assigned at the April 
2003 VA examination.  GAF scores between 41 and 50 are 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, inability to keep a job).  
While this GAF score suggests a greater impairment than is 
contemplated by the 50 percent rating, the Board again notes 
that the veteran, collectively, has not manifested symptoms 
typically considered indicative of the level of impairment to 
warrant a 70 percent rating, to include:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance or hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); or 
inability to establish and maintain effective relationships.  

As discussed above, while the veteran does experience some of 
the symptoms noted in the criteria for a 70 percent rating, 
none of them were severe enough to rise to the level of 
disability contemplated by the 70 percent rating.  For 
example, the obsessional thinking about combat was not 
believed to interfere with routine activities, panic attacks 
were not noted to be near-constant, and the veteran reported 
having a girlfriend and maintaining contact with his musician 
friends.  Simply stated, when considered in light of the 
actual symptoms demonstrated, the assigned GAF score does not 
provide a basis, alone, for assignment of a higher rating for 
the veteran's psychiatric disability.  As documented above, 
the medical evidence reveals symptoms that reflect a level of 
impairment consistent with the current 50 percent rating.  
Therefore, the criteria for the next higher 70 percent rating 
have not been met.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable, and the claim for an increase must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

A rating in excess of 50 percent for PTSD is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


